PRICE   DANIEL
ATTORNEY GENERAL




     Hon. A. C. Wfnbotin                     0pm0n     NO.    V-li36.
     District Attommy
     Hourton 2, Texas                        Re: IaQwnoQ of poll tax
                                               T: exemptions certificates
                                                  to pertsons rerridlng in
                                                  cftfes  of 10,000 in-
                                                  habitants or more who
                                                  become twenty-one yeara
                                                  of age after January
                                                  31et of the year In
                                                  Milch they desire,to
    ,DeaP sir:                                    vote a
                   We refer    to YOUPrellueat      f&which     you ask:
                  *Question Noo. 1. Is a p-son    who
            attalna the age' o? ,tnenty-one yeare aft-
            er January 31at, but before the date of
            an election   at which such person offers
            to vote, entitled   to vote, therein?
                    *QuQation. No. 2. Can exemption cer-
            tificates   qualf    lng sucrh,,pereonm to vote
            be fssued aftQr 7 hey.attaln      the age of
            twenty-one ream, but subsequent to Janu-
            ary 31&S”
               The briefs aocompanylng your request Indicate *
     that the voter fn question fs a resfdent of Rouaton, Harrle
     County, Texas, a city’of  10,000 or WI-Q gdpulation.
                    Section   2 of Artfele    VI,   Constitution        at TQXW,
     provides      in part:
                   “Every pQrQ& 8ubJect to none of the
            foregoing   dfrqualff%catfonQ,     vho Qhall havQ
            attained the age of twenty-one y~cars and who
            shall be a hftfrQa of the U&ted States and
            who shall have re$PdQd.ln thlr State one year
            next preceding an ale&Ion        and the.$aQt six
            months mfthfn the dfrtpllot OP county in which
            such person orfers      to vote, shall be deemed
            a qualified    eleotor;   px+vlded, that Qleotorti
Bon. A. C. WinboPn - Page 2 (v-1136)


     living in any unorganized county laay vote at
     any election   precinct   fn the county to
     which such count,y fs attached fop gudfolal
     purpose&; and provlded further,     that any
     voter who ie subject to pay a poll tax un-
     der the laws of the State of Texa8 shall
     have paid said tax ~Q~OPQoffering       to vote
     at any election   ‘fn this State and hold a
     receipt   showing that said poll tax wan paid
     before the first    day of Febqarg next pPQ-
     ceding such election.       D0 D
            Seation   3 of APtfcPe VII,   Conrtlltutfon    o? Texas,
prevides   fh part:
            “One-fourth of the PQvenue derived fro@
      the State occupation  taxes and poll tax of
     one dollar on every inhabitant of the State,
     between the ages of twenty-one and sixty
             shaJ.1 be set apart annually for the
     gk%t     of the public free schools; ‘:0 - m*
          It fr obslemed SPoa tha above~eondtltut1o~l   pro-
vlrlonr that a8 soon as a pepson b@eomes twenty-one mbrr
of age and 16 othopwPPsfse
                         qualified, he fs a quallfled voter.
            A.r%fcPe 2955, V.C.S.,   provides   in part:
             “Every pemon rubQsa% to nomr of the
     ~foregoflag.dfsqMaffffcatfons      who shall have
     attained thr agQ of twenty-one (21) gcare
     and who sbaP1 be a eftfzem of the United
     3tates,    and who shall have Pesfded fn thfs
      State one year nQx% precedfhdg an election,
      and the last% afx (6) mowthe wfthfn thQ dfs-
      tPi& OP COUW%$ fn WhfOh      his OP 6hQ OffQP6 t0
      vote, f&all bQ deemed a qurPPfffQd elQctoP.
      The;ePectore    Pfv%mg fn (on unopgarkzed coun-
      ty m&y vote a% am ePee%fon ppecfnct in %hQ
      oount~ to whfoh auoh county $6 attached        ior
      Judicial   puPpoee8; provided that my voter
      who fe 8UbJQOt to pa7 a poll $8&xUndQP %he
      law6 of this State, shall have p8fd Qafd tax
      beioPQ 0ffePfng to vote .a% any eleotlon       in
      this State and holds a peoefpt       Qhowfng that
      raid poll’tax    was paid beroPe %hQ ifPIt da7
      of FebPuai?y next preceding ruoh QllQatfon;
      and, ff said voter fs exempt fPoa paying a
      poll tax and Pesfdes fw a city of ten thou-
      sand (10,000) fnhabftaate      OP  more, he or
-




    Hon. A. C. Wlnborn, page 3 (v-1136)


         she must procure a certificate    showing hls
         or he: exemp%lons, as required    by this title.
         0 . 0
               A person becoming twenty-one years of age aft-
    er January 31st Is not PeqUiPQd to pay a poll tax for
    that year.   Art.  2959, V.C.S.   Therefore,   lf a person be-
    comes twenty-one years old after January 31st, he la ex-
    empt from paying a poll tax for that,year      and may vote,
    if otherwise qualffled,   any time during the year after
    he becomes twenty-one wlthout paying a poll tax provided
    he has obtained a certlflcate    of exemption.    This answers
    your first  questlon.
               Your second queatlon   la governed by the provl-
    s10nf3 of Article 2968, V.C.S.    Thls statute provides In
    part:
               “Every person who 1s _eXemp%Qd
                                       .         by law^
                                                __
         from the payment of a poli tax, ano wno 1s
         In other respects a quaIlfled    voter, who re-
         sides ln a city of ten thousand (10,000) ln-
         habitants OP more, shall,   before the first
         day of February of the year when such voter
         shall have become entitled   .to such exemption,
         obtain from the Tax ColPectbr of the county
         of hls OP her PQsfdence, a ,cePt.fflcate    show-
         ing hls OP her exemptlon from the payment of
         a polP tax. VO,O 0w'
                 The only change made ln Article  2968 by the
    amendment of 1945 was with reference     to annual renewal
    certificates    fop thoee persons over slxty years of age,
    and, fnsofar    a8 lt relates  to those becoming twenty-one
    years of age after January 31st, the Act remains unchanged.
                 In Texas Power & Light Co. V~ Rrownwood Public
    Service co., 111 S W 2d 1225, 3227 (Tex.CQv.App. 1937,
    error ref.),    lt ls's%a%edi
                "Article 2968, R.S., as amended by
         Aces 1930, 5th CaPPed Sess.,      c. 26, see,
         I, Vernon's Ann. ~lv. St. a~% 2968, ex-
         pressly rQqulPes, ln cltles      of more than
         10,000 lnhabltanta,     those who are exemp%-
         ed from payment of a poll tax, to procure
         an Qxemptlon~ certlflcate    before February'
         Jet 6f the ye-    fn which they offer to
Hon. A. CD Wfnborn. paga 4 (V-1136)’


     vote o This statbte presoplbes   these re-
     quirements with %hQ,SamQ artlCulaPitJ
     and exactness a6 do thQ 8e otutes relat-
     lng to payment of poll taxer.'
           Also fn Attorney    Wneralns   OpSnfon 0-4368   (19421,
1"t was asked:
           "Is a person lfvfngfn  a oft7 of
     more than 10,000 inhabitants  w&o bQOour
     21 years of age after January 31 of 88~
     year as election,  but bQfore the Qlectfon
     Is hi?ld, entitled to vote without having
     secured a CQrPtfflcate of Nxe8ptlon%"
           In answer thereto    ft was Sta%Qdz
           "The above Artfcle 2968 relater ex-
     cPusfvely to those residing In a oft7 Of
     10,000 inhabf%ante OP more, and ~xp~E5si7




           Artlale 2968a, V.C.S.o rel8tfw to cQrtlflcatQ8
of exemption to be Psswd to those personr who do not PQ-
side in a c4ty of 10,000 U&habitants OP uwe, pPovidQ8 in
part 8
Hon. A. C. Wlnborn, paga 5, (V-1136)




            In Clark v. Stubbs,     131 S.W.2d 663,    666 (Tex.
Cly.App.   1939) it 18 rtatea:
             n
                     o beaaure Qaoh of thQa became 21
       years iif’age after January, 1938, and prior
       to Rovember 8 1938, and under thQ govern-
       1% statute,       ihQFQfOPQ, thry wQrQ not Qn-
       titled    %o vote without an exenptlon oertl?l-
       cafe.     Art. 2968a, Vernon’s Ann. C1v. St.,
       Acts of 1935, lkth Leg. pm 686, Chap. 292,
       Sec. 1, provides that each of the vO%QPSIn
       question     was required    to obtain an exemption
       certlffcate’before       he or she would be en-
       titled    to vote.    lefther   of them obtained
       such a certfffcate,         The statute Is &da-
       tory and these voters were not quallffed
       to VO%ea% the electfon,         and ~the trfal court
       COrPec%ly excluded all of such votes.          D D *”
       (Earphaels OIUW.]         :
             In Attorney  Oeneralns Opinion 0-1741A (1940),
it   was held:
             II
                     tRe~oase8 of Clark v. Stubbr 8nd
       Roge~s’v~ &th;supra,       speeifioally hold
       %Rat those pe~~~one’~eapt     Rm tlw mat.

       tan%8 must obtafn exemption cer&ffoates  on
       or before the 3Bst day of January of tRe year
       fn~whfoh they offer to vote.   D V *”
See also   Att’y   QCn. Op. O-4728 (1942).
           It is apparent from readfng Article   2968a, Clark
v. Stubbs. supra, and the above Attorney deneral’s     Opms,
that those persons who do no% reside fn a city of 10,000 or
more, who become twenty-one years   of age after January 31st
but prior to the day of the election,   must obtain certlfl-
cates of exemptfon before February 1st fn order to vote.
Hon. A. C!. Wlnborn,     page 6 (V-1136)
               e



Ye de          bell&Q   tR&   %hQ LegiSl8tILPe iItteaded a dlt-
                                                               ot
         not
?Qmnt rule as to thoer         p~rrons residing   IR cities
10,ooo    OP SWPO.                                          cr

             We da not interpret         Th UI,        mo b
70, 212 s,w.2d 625 (1948) (U mm&o&                     a Q&I&~~~~
        In that caee the oourt ma o                         taQ    GifQQl
?ihQ      1915 Urndnrnt       Of IrWel8 2                  49th 4.
1945, oh.333# p.547),         whloh MollehQd the prevlrloa            toP
pePnapnt     oertltloates       ofi exwtlon      and pra*Med lntead
that    all oePtftforteQ        of exemption mhall be renewed or
reieeued annually. a The oourt held that %hQ &@Arl&turQ
In enacting    thle amendment “did snot Intend tbrt veten
exempted fron the p8ywnt of the poll taxi, who hrvm pm-
aur~d oQPtiti8atQS        ot exemtlon       as rqulred     by the tIPat
pUA&Paph of the UlrabQd aFtiOle,              shall    108~ tbQlP P&ghtO
to VOtQ t'n hib~'Q          to ~OOW'Q     renmrd     OF P8lSWSd 0-0
tlrlolta8    rap the ourPeat year.” Even prlor~ to tl&a 1945
-ne,          a pp4namont eymption BOPtifiOAtQ'UAX not au-
fborleed for       under-age.        HQRUQ, the luadwnt          pFOVid%l&
tor? anmal renewal had no apPl%oatiod tom tw                         asn-
w; OQPtiti-ii.               did not pu~‘gwr”t to ow            tb n-
                       %%B@thQfr f~XBBlbQ8. %'hQ Opuiaa              %R
                       -sly          roeO@alred     thrt the t%rBt
                       -Od         APtfOlQ POqUlPQS thQ Qir#ptQd
pereon to obtain a~certltfoate, othrr than a zwnu81 or
Pe%@@UAIX!Q,bQfOPQ t&Q t%PXt &7 ibth-0                          ?bQ OOlU’t
laid in-147 Tex. 77, 212 S.U.2d 629s




             In addition  to thQ abevQ we oall rttQnt%on to
tRe o-es       lm Texar election    laws reooamendQd by Uu At-
tornw     Oenaral to the GovePnorOe Coattee        on tleotloa
Lawe under date of Janusq        3, 1949.   bong other E;iz,
1% was there pointed out       tRat a p~~son beooni
lf%eP January 31 but prfor to the datQ of the l       “p Qo tio n
nwt    8ecuPQ an exemption certificate      frim the a8seesor-
oollector    at him oo?antynet later than J8nuer7 3let.
      a CQPtafnly thfs law chould bQ OhamQd 80 that a
&ing person casting      hfa fir&     free vote wfii not havQ
Hon. A. C. Wlnborn,      page 7 (V-1136)


to swear falsely  in order to secure iin exemption certlfl-
cate. ” This recommendation,  along’wlth  othere,  was em-
braced in a report from the Oovernor to the Leglelature,
but no bill was passed on the subject.
             In view o? the Xoregolng      we anewer your second
question   in the negative.:
                              SImi4RY       ‘:
           A phrson,who become8 twenf -one mare
      o? age after  January 3lat, but t More the
      date of an ele&im,       may rote $18 euch eleo-
      tlon,  1S otherwire    qualifle&   wlthput     paying
      a poll tax, propided he bee obtained         ea ex-
      emption aertlfloate.       Tex. Conut. Art.     VI,
      Sec.2.    Under the preeent lay, such perrron
      oannot be lsmed      an ~exemptlon certl?loate
      subsequent   to January 31st .oS the year In
      which he 1s oiferlng     to vote.,  &rt. 2968,




APPROVED:                                  Your6 ver,rf truly,
J. C. Davls,‘Jr.                              PRICE DANIEL
County Affair8     Divlelon                Attorney General
Everett   Hutchinison
Executive   Assistant
Charles D. Mathews
First Assistant
EA:mwrem